Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/388732, filed on 07/29/2021. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0056809 to Fernandes et al (henceforth referred to as Fernandes).
Regarding claim 1, Fernandes teaches a safety exit assembly (i.e. Fig. 1 can be used for exiting an elevator car) for an elevator car (i.e. Fig. 1, ref. 1), comprising: 
a door panel (i.e. Fig. 1, ref. 2), which is configured to open and close a safety exit of the elevator car, and which has an upper surface and a lower surface (i.e. upper and lower surface are relative when page is flipped: lower surface in this case considered to be the surface ref. 15.2 is attached); 
a moving assembly (i.e. Fig. 1, ref. 15), which comprises a guide block provided on a lower surface of the door panel, and a guide rail which guides the door panel to move downward and translate through a cooperation with the guide block (i.e. Fig. 1, ref. 15.1 is a telescopically extending arm which serves as a guide block and guide rail);
a drive assembly (i.e. Fig. 1, ref. 10), which drives the door panel to reciprocate along the guide rail, in a controlled manner; and 
a locking assembly (i.e. Fig. 8, ref. 20), which comprises an unlocking element provided on an upper surface of the door panel; and an unlocking action of the unlocking element triggers the drive assembly to drive the door panel to move until the safety exit is opened (i.e. paragraph 0023: “an automatic unlocking of the locking device prior to commencement of lowering the car roof is thus guaranteed”).
Fernandes does not teach the unlocking element is electrically connected to the drive assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically lock and unlock the locking assembly by using electric switches to eliminate the need for manual tools to turn the drive device since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,193,566 to Nieves et al teaches an emergency in an elevator ceiling comprising a moving assembly with a first section to lower a panel and a second section to move the panel horizontally but does not teach an electrically connected drive assembly;
US Patent No. 10,294,074 to Olthuis et al teaches an elevator system with multiple cars in a shaft with a safety exit on a floor but does not teach a moving assembly or a locking assembly;
KR 10-1894668 to Park teaches an emergency escape system for elevators but does not teach a moving assembly nor a locking assembly; 
CN 109132764 to Ge et al teaches an emergency escape system for elevators but does not teach a moving assembly nor a locking assembly;
KR 10-2008-0063393 to Yamada et al teaches an emergency escape system for elevators but does not teach an electrically connected drive assembly;
WO 2018-011457 to Haapaniemi et al teaches a removable maintenance roof with a limit switch but does not teach a moving assembly with a first section to lower a panel and a second section to move the panel horizontally;
JP 06-115842 to Sakamoto et al teaches a rescue port with a locking assembly but does not teach a moving assembly with a first section to lower a panel and a second section to move the panel horizontally;
CN 210528199 to Wang et al teaches a safety panel comprising a moving assembly with a first section to lower a panel and a second section to move the panel horizontally but does not teach a moving assembly;
US Patent No. 10,662,032 to Hill et al teaches an elevator door hatch comprising a moving assembly and a locking assembly but does not teach the a drive assembly nor teach locking assembly is electrically connected to a drive assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654